COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-140-CV
 
CONGLOMERATE
GAS II, L.P.                                               APPELLANT
 
                                                   V.
 
ORO FINANCIAL, INC. AND MICHELLE D. URIA                        APPELLEES
                                                                                                        
                                               ----------
            FROM
THE  236th DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AAgreed
Motion To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL D:  CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.  
 
DELIVERED:  June 12, 2008    




[1]See Tex. R. App. P. 47.4.